Citation Nr: 0938003	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  03-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include being claimed as a chronic disability due to an 
undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include being claimed as a chronic disability 
due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include being claimed as a chronic disability due to an 
undiagnosed illness.

4.  Entitlement to service connection for joint pain/body 
aches, to include being claimed as a chronic disability due 
to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 
1985 and from December 1988 to January 1992.  Service in 
Southwest Asia during the Persian Gulf War is indicated by 
the evidence of record.  The Veteran received the Combat 
Medical Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision promulgated 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

Procedural history

In a June 1995 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for fatigue, 
headaches, body aches and memory loss.  In a May 1996 rating 
decision, the RO again denied service connection for fatigue, 
headaches, body aches and memory loss.  In an August 1998 
rating decision, the RO denied service connection for 
fatigue, headaches, body aches and memory loss, all claimed 
as being due to an undiagnosed illness.  The Veteran did not 
appeal any of those decisions.

In the September 2001 rating decision, the RO declined to 
reopen the claims of entitlement to service connection for 
chronic fatigue syndrome and memory loss.
Service connection was denied for migraine headaches due to 
an undiagnosed illness and joint pain/body aches due to an 
undiagnosed illness.  [For reasons which are not clear, the 
RO did not address the matter of reopening those two claims.]       
The Veteran perfected an appeal as to those denials.

In April 2004 and March 2007, the Veteran testified at 
hearings held at the RO before Decision Review Officers, 
transcripts of which have been associated with the Veteran's 
claims file.  In January 2008, the Veteran testified at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
Veteran's claims file.
 
In October 2008, the Board remanded all four claims for 
further development.  In a May 2009 supplemental statement of 
the case (SSOC), the VA Appeals Management Center (AMC) 
denied the reopening of the four claims.  The case has been 
returned to the Board.

Remanded issues 

The issues of service connection for chronic fatigue 
syndrome, memory loss, and joint pain/body aches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1998 rating decision, the RO 
denied service connection for headaches, fatigue, memory 
loss, and body aches.

2.  Evidence received subsequent to the August 1998 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the  claims of service 
connection for headaches, fatigue, memory loss, and joint 
pain/body aches.

3.  The evidence of record serves to link the Veteran's 
current headache disorder to his military service.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision denying the claims for 
service connection for headaches, fatigue, memory loss, and 
body aches is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the August 1998 rating decision 
is new and material, and the claims for service connection 
for headaches, fatigue, memory loss, and body aches are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  A headache disorder was incurred in military service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends, in substance, that his headaches, 
fatigue, memory loss, and joint pain/body aches are related 
to his Persian Gulf War service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103, 5103A (West 2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  The holding of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Quartuccio specifically applies to cases in which 
the submission of new and material evidence is involved.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
Letters were sent to the Veteran in April 2001, January 2005, 
March 2006, and December 2008, which were specifically 
intended to address the requirements of the VCAA, to include 
advising the Veteran of what the evidence must show to 
establish entitlement to service connection for headaches, 
fatigue, memory loss, and joint pain/body aches; of what 
evidence must be provided by the Veteran; of what evidence 
would be obtained by VA; and to submit any evidence that was 
in his possession.  

(ii.)  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, and element (2), existence of a 
disability, are not at issue.  The Veteran has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to element (3), a connection between the 
Veteran's service and the disability, in the April 2001, 
January 2005, and December 2008.  The Veteran has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to current level of disability, element (4), and 
as to effective date, element (5), in the March 2006 VCAA 
letter, pages 1-2.

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for headaches, fatigue, memory loss, 
and joint pain/body aches.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal to the extent 
necessary to decide whether new and material evidence has 
been submitted to reopen claims of entitlement to service 
connection for headaches, fatigue, memory loss, and joint 
pain/body aches.  
See 38 C.F.R. § 3.103 (2008).  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997).

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2008).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).



Reopening the claims

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
Veteran's claim on appeal was initiated prior to August 2001, 
specifically in September 1999, it will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In August 1998, the RO denied the Veteran's claims of 
entitlement to service connection for headaches, fatigue, 
memory loss, and body aches because there was no evidence of 
a chronic undiagnosed disability.

Additional medical evidence which was subsequently added to 
the record establishes that the Veteran has chronic 
disabilities manifested by headaches, fatigue, memory loss, 
and joint pain/body aches.  

The additional evidence that has been added to the record 
since the RO's August 1998 decision can be considered "new" 
in that it was not previously before the RO at the time of 
the August 1998 prior final denial.  The evidence can be 
considered "material" because it does relate to the element 
of the claims that was previously unmet, specifically current 
disability.  See 38 C.F.R. § 3.156 (2001).  Accordingly, new 
and material evidence has been submitted as to the key 
Hickson element, evidence of current disability, which was 
previously lacking.  The Veteran's claims are therefore 
reopened.

Procedural concerns

The Board has reopened the Veteran's claims and is 
considering moving forward to discuss the claim on its 
merits.  Before doing so, however, the Board must consider 
certain procedural concerns.  First, there is the case of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  Third is the standard of review which the 
Board must employ in de novo decisions.

Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the Veteran has set forth his 
contentions as to why he believes that service connection 
should be granted.  He has also submitted evidence in support 
of his claims, and he has not indicated that additional 
pertinent evidence exists.  The Board is therefore of the 
opinion that the Veteran will not be prejudiced by its 
consideration of the issues on its merits. 

VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the RO provided assistance to the Veteran and 
requested that the Veteran provide it with sufficient 
information to obtain medical records from the Veteran's 
identified providers.  The records from those providers have 
been obtained and associated with the Veteran's VA claims 
folder.  The Veteran has submitted all service treatment 
records in his possession.  

With respect to the headache claim, the facts relevant to the 
Veteran's claim have been properly developed, and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA and the implementing regulations.  Accordingly, 
the Board will address the merits of that claim.

With respect to the other three issues on appeal, for reasons 
stated below additional development is required.  

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

The Board will accordingly move on to a de novo consideration 
of the issue of the Veteran' entitlement to service 
connection for headaches.  The remaining three issues are 
being remanded for reasons discussed below.

Entitlement to service connection for headaches.

Factual background

The Veteran's service treatment records (which are not 
complete) show no complaints or findings of headaches, or 
diagnoses of a headache disorder.

The Veteran left military service in January 1992.  The 
report of an April 1996 VA general medical examination 
reflects a diagnosis of probable tension headaches.

The report of a March 1999 VA examination shows a diagnosis 
of migraine headaches, present since 1992 upon returning from 
Persian Gulf service.  

More recently, an October 2006 VA treatment record reveals 
that the Veteran has severe headaches.  A May 2007 VA 
examination reflects a diagnosis of atypical migraine-type 
headaches and the Veteran's reporting that he missing work on 
average once a month.  A February 2007 VA treatment record 
shows an assessment of persistent headaches after combat 
during Persian Gulf service.  

Analysis

As an initial matter, the Board observes that certain of the 
Veteran's service medical records may be missing.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).
 
The Veteran seeks service connection for headaches, both as a 
symptom of an undiagnosed illness associated with his Persian 
Gulf service [see 38 C.F.R. § 3.317] or as a disease entity 
directly related to his military service [see 38 C.F.R. § 
3.303]. The Board will address each of these contentions in 
turn.

Undiagnosed illness

It is undisputed that the Veteran served in Southwest Asia 
during the Persian Gulf War.  However, the medical evidence 
clearly demonstrates that the medical problem for which the 
Veteran is seeking service connection, headaches, is the 
product of a diagnosed disease entity, and not of an 
undiagnosed illness.  The report of the May 2007 VA 
neurological examination shows a diagnosis of atypical 
migraine-type headaches.  This is a known diagnosis.  While 
other medical evidence reflects treatment for complaints of 
headaches, no competent medical evidence demonstrates that 
these headaches are of unknown or unascertainable etiology.  
Service connection based on the Veteran's Gulf War service is 
therefore not warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(ii).

Direct service connection

The Veteran more strongly asserts that he had headaches while 
on active duty and that service connection should be granted 
on a direct basis.

With respect to Hickson element (1), current disability, 
there is medical evidence that the Veteran currently has a 
headache disorder.  As noted above, migraine headaches have 
been diagnosed.  Hickson element (1) is therefore satisfied.

With respect to Hickson element (2), in-service disease, the 
Veteran in essence contends that he had headaches in service 
and continually thereafter.  The Veteran asserts that his 
headaches began in 1992, which was during his last month of 
service.  

Although the Veteran received the Combat Medical Badge, he 
has not argued that his headaches began in combat.  
Therefore, 38 U.S.C.A. § 1154(b) is not applicable.  Instead, 
he has testified that his headaches began after he returned 
from his service in the Persian Gulf region and that he went 
on sick call for his headaches.  
See January 2008 hearing transcript, pages 4-5.  The 
Veteran's service treatment records are unavailable for the 
period during which he asserts that he went to sick call for 
his headaches.  The Board, however, has no reason to doubt 
the Veteran's sworn testimony.  The Board therefore finds 
that the Veteran had headaches during active service.  
Hickson element (2) is arguably satisfied.

Turning to Hickson element (3), medical nexus, the report of 
a March 1999 VA examination shows a diagnosis of migraine 
headaches, present since 1992 upon returning from Persian 
Gulf service.   Indeed, the majority of VA treatment records 
and examination reports reveal that the Veteran has reported 
having had headaches since 1992.  The Board finds that 
continuity of symptomatology after service has been 
demonstrated.  Hickson element (3) is satisfied.

In summary, the Board is of the opinion that the Veteran has 
met all three requirements needed establish service 
connection for a headache disorder.  
The benefit sought on appeal is accordingly allowed.

ORDER

Service connection for a headache disorder is granted.

New and material evidence having been submitted, the claims 
of entitlement to service connection for chronic fatigue 
syndrome, memory loss, and joint pain/body aches are 
reopened.  To that extent only, the appeal is allowed as to 
these three issues.


REMAND

For reasons explained immediately below, the Board finds that 
the three remaining claims must be remanded for additional 
evidentiary development.

Although the Veteran was examined in May 2007, the Board 
finds that the duty to assist in this case includes another 
medical examination and opinion, in order to provide an 
overview of what appears to be a very complicated medical 
picture and to determine the current nature and etiology of 
his fatigue, memory loss, and joint pain/body aches.  See 
38 C.F.R. § 3.159 (2008).  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.   VBA should afford the Veteran a VA 
medical examination to determine whether 
he has chronic fatigue syndrome; and 
whether his fatigue, memory loss, and 
joint pain/body aches are due to an 
undiagnosed illness.  If diagnostic 
testing (including psychological testing) 
and or specialist consultations (to 
include psychiatric examination) is 
deemed to be necessary by the examiner, 
such should be accomplished.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the Veteran's 
claims.  If the decision remains 
unfavorable to the Veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The Veteran and his representative should 
be provided with a SSOC, and an 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


